UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter period ended March 31, 2015 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number 000-53983 4Cable TV International, Inc. (Exact name of registrant as specified in its charter) Nevada 80-0955951 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1248 Highway 501 Business Conway, South Carolina 29526 (Address of principal executive offices) 1-843-347-4933 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: May 15, 2015: 50,131,639 common shares 4Cable TV International, Inc. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Unaudited Consolidated Financial Statements 3 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 6 ITEM 4. Controls and Procedures 6 PART II. OTHER INFORMATION 8 ITEM 1. Legal Proceedings 8 ITEM 1A. Risk Factors 8 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 ITEM 3. Defaults Upon Senior Securities 8 ITEM 4. Mine Safety Disclosures 8 ITEM 5. Other Information 8 ITEM 6. Exhibits 9 SIGNATURES 10 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Page Unaudited Consolidated Balance Sheets as of March 31,2015 and December 31, 2014 F-1 Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2015 and 2014 F-2 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 F-3 Notes to the Unaudited Consolidated Financial Statements F-4 to F-19 3 4Cable TV International Inc. Consolidated Balance Sheets (Unaudited) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Related party payables Related party debt Current portion of notes payable Current portion of convertible debt, net of discount of $313,414 and$204,146, respectively Current portion of capital lease obligations Current portion of derivative liabilities Total current liabilities Long-term liabilities Capital lease obligations Notes payable Convertible debt, net of discount of $42,714 and $47,772, respectively Derivative liabilities Total long-term liabilities Total liabilities Commitments and contingencies STOCKHOLDERS' DEFICIT Preferred stock;$0.01 par value, 10,000,000 shares authorized; 0shares issued and outstanding - - Common stock;$0.001 par value, 300,000,000 shares authorized; 49,473,335 and 49,340,003 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-1 4Cable TV International Inc. Consolidated Statements of Operations For the Three Months Ended March 31, 2015 and 2014 (Unaudited) March 31, Net sales $ $ Cost of goods sold Gross profit Operating costs and expenses Selling, general and administrative Research and development Total operating costs and expenses Operating income loss ) ) Other income (expense) Interest expense ) ) Unrealized gain on change in fair value ofderivatives - Total other income (expense) ) Net loss $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. F-2 4Cable TV International Inc. Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2015 and 2014 (Unaudited) March 31, March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of debt discount Stock-based compensation Unrealized gain in change in fair value of derivatives ) - Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) ) Accounts payable and accrued liabilities ) Related party payables ) Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property, plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Payments of capital lease obligations ) ) Proceeds from notes payable Payments on notes payable ) ) Proceeds from convertible debt - Proceeds from related party debt - Payment on related party debt ) ) Capital contributions - Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES Cash paid for: Income taxes $
